DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-6 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Vignisson (WO 2004/056211 A1) in view of Doyle et al (US 20120107468 A1) and Franco (GB 2471763 A).
In regard to claims 1 and 14, Vignisson discloses a fish roe (i.e. caviar) product.
In regard to the fish roe (i.e. caviar) product, Vignisson discloses that the fish roe (i.e. caviar) product is obtained by  homogenizing a mass of fish, such that a substantially homogeneous liquid fish mass is produced, and forming alginate-based particles from said liquid fish mass such that reconstituted alginate-based fish roe-like particles are produced (Abstract).
In regard to the recitation of the particle comprising at least one gelled network of at least one gelling polysaccharide, Vignisson discloses “In another embodiment of the invention, said alginate particles are produced by adding a water-soluble alginate to said homogeneous liquid fish roe mass, and adding the resulting liquid solution in a dropwise manner to an aqueous solution comprising a polyvalent metal salt” (page 4 lines 5-10). Hence, Vignisson discloses alginate as a gelling polysaccharide and gelled network produced by the interaction of alginate with the aqueous solution comprising a polyvalent metal salt.
In regard to the recitation of “a reinforcing agent for reinforcing the gelled network of the gelling polysaccharide and that is resistant to alcohol”, Vignisson discloses that dripping solution may further contain xanthan gum and guar gum (page 4 lines 15-16).
In regard to the recitations of water and the caviar-based food in claim 1 and caviar juice in claim 2, Vignisson discloses “[a] suitable diluent may be added to said homogeneous liquid fish roe mass, the diluent comprising one or more diluents selected from the group consisting of water, glycerine, vegetable oil, fish oil, or fish roe juice (page 3 bottom paragraph). Hence, Vignisson discloses that fish roe juice (i.e. caviar juice) and water are embedded into the alginate-based network.
Vignisson is silent as to the alcoholic beverage comprising alginate-based caviar particles.
Doyle et al discloses alcoholic liquid composition having a plurality of particles suspended in an alcoholic beverage employing low acyl gellan gum (Abstract). In regard to the alcoholic beverage, Doyle et al discloses:
[0035] In a preferred method, the alcoholic liquid composition has an alcohol content that is equal to or above about 15% by volume (vol), which corresponds to the range of spirits.
[0036] According to a first embodiment, the alcoholic liquid composition has an alcohol content that is between about 17% vol to about 30% vol, more particularly about 25% vol.
[0037] According to a second embodiment, the alcoholic liquid composition has an alcohol content between about 30% vol to about 50% vol, more particularly about 40% vol.
[0038] According to a preferred embodiment, the alcoholic liquid composition is a liquor. A liquor is a spirit drink having a sugar content of more than 100 g/l (grams per liter) and is obtained by aromatising, naturally or artificially, ethanol produced by distilling fermented grain, fruit or vegetables. It excludes beer, wine, or cider.
[0039] According to another preferred embodiment, the alcoholic liquid composition is based on a grain distillate such as, for example, whiskey or vodka.
[0040] Of course, other types of alcohol such as, for example, cane spirit or rum may be used.

Franco is further relied upon as a teaching of a caviar flavored vodka (Abstract). Franco discloses a distilled beverage that is flavored using caviar. In regard to the caviar, Franco discloses: 
The term caviar refers to fish eggs in general, and within the invention, the term caviar includes all the different types of caviar found in the world, whether issued from the sturgeon family or not. One can make a general distinction between two major families of caviar. Black, grey, golden or white wild caviar, from diverse types of sturgeon roe, the sturgeon living wild principally in the Caspian Sea (Russia, Azerbaijan, Kazakhstan, Turkmenistan, Iran), the Black Sea and the Sea of Azov (Bulgaria, Ukraine), but also in several large Russian rivers such as the Volga or the Ob or in several large European rivers (the Danube or the Po), or even Chinese or American rivers. These types of caviar are usually called beluga, osetra or sevruga.
Farmed caviar is produced on farms and can come from different, identical or hybrid sturgeon living in semi-freedom or in captivity. Different countries produce farmed caviar, such as Germany, Italy, Bulgaria, France, Belgium, Israel, the United States of America, China etc. Caviar can have different names depending upon its nature or the manufacturer.
The invention is also concerned with caviars constituted by the eggs of other species of fish such as salmon roe (orange-red caviar), trout roe (translucent eggs), lumpfish roe (red and black), herring roe (deep grey or black), of cod but also the eggs of snails (white snails caviar), the extract of caviar, of fish, preferably added in a quantity of between 10 and 30 grams per litre (pages 3-4).
One of ordinary skill in the art would have been motivated to modify Vignisson in view of Doyle et al and Franco and to employ alginate-based caviar particles disclosed by Vignisson in the alcoholic beverage as disclosed by Doyle et al in order to provide caviar-flavored alcoholic beverage as disclosed by Franco. Caviar-flavored alcoholic beverage were known in the art according to Franco. Alcoholic beverages containing suspended gum-based [particles have also been known in the art according to Doyle et al. Therefore it would have been obvious to employ alginate-based caviar particles disclosed by Vignisson for the same function and purpose as disclosed by Doyle et al and Franco.
The particular amount of particles (claims 11 and 12) would depend on the desired flavor profile and personal preference of a consumer.
In regard to claim 4, one of ordinary skill in the art would have been motivated to employ water suitable for the production of a food product for human consumption.
In regard to claim 5, Vignisson discloses “In another embodiment of the invention, said alginate particles are produced by adding a water-soluble alginate to said homogeneous liquid fish roe mass, and adding the resulting liquid solution in a dropwise manner to an aqueous solution comprising a polyvalent metal salt” (page 4 lines 5-10). Hence, Vignisson discloses alginate as a gelling polysaccharide.
In regard to claim 6, Vignisson discloses sodium alginate (page 4 line 13).

Claims 3 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Vignisson (WO 2004/056211 A1) in view of in view of Doyle et al (US 20120107468 A1) and Franco (GB 2471763 A) as applied to claim 1 above and further in view of Kotani Akiji (JP S55-50868).
In regard to claim 3, Vignisson is silent as to the hydroxypropylmethyl-cellulose as an agent for reinforcing the gelled network. 
In regard to claim 7, Vignisson is silent as to the addition of a surfactant to the embedded mass. Vignisson is silent as to the specific surfactants as recited in claim 8.
Kotani Akiji discloses a “transparent or semitransparent, colorless or colored spawn-like spherical gel food having improved taste and preservation, by treating calcium alginate gels according to a specific method” (Abstract). Kotani Akiji discloses that “[s]pherical gels of alginic acid which is gelatinized with multivalent metallic ions, e.g. jelly obtained by dropping a 0.5-3% solution of alginic acid in a sodium or NH3 salt to a 0.5-10% aqueous CaCl2, CaSO4, calcium acetate, or lime, are treated with a 1-20% solution of a salt of monovalent cations, e.g. a combination of Na<+>, K<+>, or NH4<+>, with a conjugate base HCO3<->, PO4<--->, HPO4<-->, CH3COO<->, lactic, fumaric, or amino acid, of pH 5-8 at 50-90 deg.C, softened and made transparent” (Abstract).
Kotani Akiji discloses production of a caviar-like food product by using the combination of carboxymethylcellulose, sodium alginate and sucrose fatty acids esters (Example 2). Kotani Akiji discloses production of a caviar-like food having better quality and closer resemblance to the naturally obtained caviar. Kotani Akiji also disclose use of surfactants (see claims).
One of ordinary skill in the art would have been motivated to modify Vignisson  in view of Kotani Akiji and to include well-known cellulose ethers and surfactants in the alginate caviar composition in order to further improve the quality of artificial caviar product. One of ordinary skill in the art would have been motivated to employ any well-known food surfactants employed in the production of foods. One of ordinary skill in the art would have been motivated to employ any available cellulose polymer having similar properties to CMC.
In regard to claims 9-10, Vignisson discloses:
Dripping solution: 
Fish roe mass: 1000 g Water: 500 g Alginate : 45g NaCl : approximately 6 % Tragacanth: 5 g Note: The amount and type of alginate used will be determined by the desired properties of the fish roe-like particles. In this example, a G/M ratio of 1.2 is used. 
Solidifying solution: Water 3000 g Polyvalent metal salt: At least 30 g (CaCl2) Citric acid: 9 g NaCl: approximately 4 % (Example 1).
Dripping solution: 
Fish roe mass: 1000 g Water: 500 g Polyvalent metal salt: 30 g (CaCI2) NaCl: Approximately 6 % 
Binding agent: 5 g Note: The binding agent used is, for example, Tragacanth or Xanthan.
Solidifying solution: Water: 3000 g Alginate: 45 g Citric acid: 9 g NaCl: Approximately 4 (Example 2).

In regard to claims 9-10 reciting various amounts of the gelled particle components, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In regard to the recitation of coloring agent in claims 9 and 10, Vignisson discloses:
In certain embodiments, one or more colouring agent is added to the dripping solution.The colouring agent can be any agent known to those skilled in the art and useful for the purpose of producing a desired colour of the reconstituted fish roe-like products. Colouring agents can be added to either the dripping solution or the solidifying solution, but are preferably included in the dripping solution, since the colour in that case becomes immediately trapped in the alginate-based particles as they are formed. This way, it is less likely that the colour will leak out of the particles, especially if the colour is water- insoluble. Suitable colouring agents can be one or more agent selected from the group consisting of E100 (Curcumin), E101 (Riboflavins), E102 (Tartrazine), E104 (Quinoline yellow), E110 (Sunset Yellow), E120 (Cochineal, Carminic acid, Carmines), E122 (Azorubine, Carmoisine), E123 (Amaranth), E124 (Ponceau 4R, Conchineal Red A), E127 (Erythrosine), E128 (Red 2G), E129 (Allura Red AC), E131 (Patent Blue V), E132 (Indigotine, Indigo carmine), E133 (Brilliant Blue FCF), E140 (Chlorophylls, Chlorophyllins), E141 (Copper complexes of Chlorophylls and Chlorophyllins), E142 (Greens S), E150a (Plain caramel) E150b (Caustic sulphite caramel), E150c (Ammonia caramel), E150d (Sulphite ammonia caramel), E151 (Brilliant Black BN, Black PN), E153 (Vegetable carbon), E154 (Brown FK), E155 (Brown HT), E160a (Carotenes), E160b (Annatto, bixin, norbixin), E160c (Paprika extract, capsanthin, capsorubin), E160d (Lycopene), E160e (Bea-apa-8'-carotenal, C30), E160f (Ethyl ester of beta-apo-8'-carotenic acid, C30), E161b (Lutein), E161g (Canthaxanthin), E162 (Beetroot red, betanin), E163 (Anthocyanins), E170 (Calcium carbonates, calcium hydrogen carbonates), E171 (Titanium dioxide), E172 (Iron oxides and hydroxides), E173 (Aluminum), E174 (Silver), E175 (Gold), or E180 (Litholrubine BK), particularly those colouring agents that are allowed in fish roe products in any given market/country of interest. Other natural colors suitable for use in foods can also be used.It will appreciated that the current invention allows production of reconstituted coloured fish roe-like particles by using non-soluble dyes, e. g. E153 which cannot be used to colour natural fish roe. The colour from such coloured reconstituted fish roe-like particles will not bleed, as is often the case for fish roe coloured with soluble colours (page 10 bottom paragraph; page 11 paragraphs 1 and 2).
In regard to the recitation of antioxidant in claims 9 and 10, Vignisson discloses citric acid (page 1 paragraphs 4 and 6).










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791